Exhibit 10.16

 

PREPARED BY, AND AFTER RECORDING RETURN TO:

 

Thomas K. Slattery, Esq.

Law Offices of Thomas K. Slattery, P.L.L.C.

1250 24th Street, N.W., Suite 300

Washington, D.C.  20037

 

ASSIGNMENT OF LEASES AND RENTS

 

LESSORS:                                                                                 
CSCC PROPERTY HOLDINGS, LLC, a Georgia limited liability company, having an
address of Two Buckhead Plaza, 3050 Peachtree Road NW, Suite 355, Atlanta,
Georgia 30305

 

CSCC NURSING, LLC, a Georgia limited liability company, having an address of Two
Buckhead Plaza, 3050 Peachtree Road NW, Suite 355, Atlanta, Georgia 30305

 

--------------------------------------------------------------------------------


 

STATE OF OKLAHOMA

 

COUNTY OF TULSA

 

ASSIGNMENT OF LEASES AND RENTS

 

This ASSIGNMENT OF LEASE AND RENTS (this” Assignment”), made as of  August 17,
2012, by and between CSCC PROPERTY HOLDINGS, LLC, a Georgia limited liability
company, whose address is Two Buckhead Plaza, 3050 Peachtree Road NW, Suite 355,
Atlanta, Georgia 30305 and whose organization number is GA 12034119, and CSCC
NURSING, LLC, a Georgia limited liability company, whose address is Two Buckhead
Plaza, 3050 Peachtree Road NW, Suite 355, Atlanta, Georgia 30305 and whose
organization number is GA 12034132 (each a “Lessor” and, collectively the
“Lessors”) and CONTEMPORARY HEALTHCARE SENIOR LIEN FUND I, L.P., a Delaware
limited partnership (“Lender”).

 

W I T N E S S E T H :

 

FOR AND IN CONSIDERATION of the Loan, defined below, and other good and valuable
consideration, in hand paid by Lender, the receipt and sufficiency of which are
hereby acknowledged, Lessors do hereby (i) grant, transfer and immediately and
absolutely assign to Lender, its successors and assigns, all of the right, title
and interest of Lessors in and to the rents (and payments in lieu of rents),
income and profits arising from the Premises (as hereinafter defined) and
(ii) all of Lessors’ remaining interests as “landlord” or “lessor” in and to
those certain lease agreements, residency agreements, occupancy agreements,
tenant contracts, rental agreements and any other agreements for the leasing,
rental, use or occupancy of space by tenants, residents or patients now or
hereafter existing (together with any and all extensions, renewals and
modifications thereof and guarantees of the payment and/or performance of
obligations of any tenant or lessee thereunder) (hereinafter collectively
referred to as the “Leases” and said tenants or lessees thereunder hereinafter
collectively referred to as “Tenants” or individually as “Tenant” as the context
requires), now or hereafter executed by or on behalf of the Lessors (or assigned
to the Lessors), as “landlord” or “lessor” therein, and others as “Tenant” or
“Lessee” therein, conveying or demising all or any portion of the space in the
improvements now or hereafter located on those certain tracts or parcels of land
(hereinafter referred to as the “Premises”) lying and being in the state of
Oklahoma within the County identified on Exhibit A attached hereto, the Premises
being more particularly described in Exhibit A attached hereto and by this
reference incorporated herein and made a part hereof, if any, together with all
proceeds from the sale or other disposition of the Leases or rents and profits
therefrom and all of Lessors’ claims and rights to the payment of damages
arising from any rejection by a Tenant of any lease under the Bankruptcy Code,
11 U.S.C. §101 et seq, as the same may be amended. This assignment of rents,
income and profits arising from the Premises as hereinabove provided is intended
by Lessors and Lender to create, and shall be construed to create, an absolute
assignment to Lender, subject only to the terms and provisions hereof, and not
as an assignment as security for the indebtedness and obligations hereinbelow
described.  This assignment is effective immediately.

 

This Assignment is made in connection with the following described indebtedness
and

 

2

--------------------------------------------------------------------------------


 

obligations (hereinafter referred to as the “Indebtedness”):

 

(a)                                 Any and all indebtedness and obligations
evidenced by that certain Promissory Note dated August 17, 2012 (hereinafter
referred to as the “Note”), executed by the Lessors, payable to the order of
Lender at Lender’s office in Shrewsbury, New Jersey, or at such other place as
the holder may from time to time require, in the principal sum of $5,000,000.00
(the “Loan”), with interest thereon at the rates therein specified, together
with any and all renewals, modifications, consolidations, amendments and
extensions of said note and the indebtedness evidenced by said Note and made
pursuant to a Loan Agreement dated August 17, 2012 by and between the Lessors
and the Lender (the “Loan Agreement”);

 

(b)                                 Any and all indebtedness and obligations
evidenced and secured by that certain Mortgage, Assignment of Rents and Leases,
Security Agreement and Fixture Filing dated August 17, 2012 (the “Mortgage”),
executed by the Lessors in favor of Lender, to be recorded in the official
records of Tulsa County, Oklahoma, together with all modifications and
amendments thereto, as well as any and all advances made by Lender to protect or
preserve the lien thereof on the real property encumbered thereby, or for taxes
or insurance premiums as provided therein;

 

(c)                                  Any and all advances made by Lender to
protect or preserve the security created by this Assignment, or to protect or
preserve the Premises or the lien of the Mortgage on the Premises, or for taxes
or insurance premiums as provided in the Mortgage; and

 

(d)                                 Any and all indebtedness and obligations of
the Lessors contained herein or in any other document or instrument (other than
the Note, the Loan Agreement and the Mortgage) evidencing, securing or relating
to the indebtedness secured thereby (the Note, the Loan Agreement, the Mortgage
and such other instruments and documents being hereinafter collectively referred
to as the “Loan Documents”).

 

Lessors and Lender agree that (i) an extension or extensions may be made at the
time of payment of all or any part of the Indebtedness; (ii) the terms of this
Assignment and any of any of the Loan Documents may be modified;
(iii) additional security may be given by the Lessors; and (iv) any of the
Leases may be released herefrom, all without altering or affecting the security
interest created by this Assignment and without altering or releasing the
obligations of the Lessors under any of the Loan Documents.

 

Should the Indebtedness be paid when the same shall become due and payable, then
this Assignment shall be canceled and surrendered as hereinafter provided.

 

Lessors and Lender hereby further covenant and agree as follows, in addition to
and not in substitution for or in derogation of any other covenants contained in
the Mortgage or the other Loan Documents:

 

ARTICLE I.

 

1.1                               Warranties of Lessors.  Each Lessor hereby
warrants unto Lender that:

 

3

--------------------------------------------------------------------------------


 

(a)                                 Lessor is the absolute owner of the entire
Lessor’s interest in the Leases;

 

(b)                                 Lessor has made no assignment of any of the
rights of Lessor under any of the Leases, other than this Assignment;

 

(c)                                  Lessor has neither done any act nor omitted
to do any act which might prevent Lender from, or limit Lender in, exercising
its remedies under any of the provisions of this Assignment;

 

(d)                                 Lessor shall not accepted payment of rental
under any of the Leases for more than one (1) month in advance of the due date
thereof;

 

(e)                                  There is no default that is material to the
operation of the Facility by any Tenant under the terms of any of the Leases;

 

(f)                                   Lessor is not prohibited under any
agreement with any other person or any judgment or decree from (i) the execution
and delivery of either this Assignment or any of the Leases; (ii) the
performance of each and every covenant of Lessor under either this Assignment or
the Leases; or (iii) the meeting of each and every condition contained in this
Assignment; and

 

(g)                                  No action has been brought or, so far as is
known to Lessor, is threatened, which in any way would interfere with the right
of Lessor to execute this Assignment and perform all of Lessors’ obligations
contained in this Assignment and in the Leases.

 

1.2                               Covenants of Lessor. Each Lessor hereby
covenants with Lender that:

 

(a)                                 Lessor will (i) fulfill, perform and observe
each and every material condition and covenant of Lessor contained in any of the
Leases in accordance with the provisions thereof; (ii) at no cost or expense to
Lender, enforce the performance and observance of each and every material
covenant and condition of each of the Leases to be performed or observed by the
Tenant thereunder; and (iii) appear in and defend or settle any action growing
out of, or in any matter connected with, any of the Leases or the obligations or
liabilities of Lessor as the “landlord” or “lessor” thereunder or of the Tenant
or any guarantor thereunder;

 

(b)                                 Except as permitted pursuant to the terms of
the Loan Agreement, Lessor shall not, without the prior written consent of
Lender, (i) enter into any Lease, except a resident lease in the ordinary course
of business; (ii) modify or amend any of the Leases in any material respect
without the prior written consent of Lender; (iii) terminate or accept the
surrender of any of the Leases unless the Tenant thereunder shall have
defaulted; (iv) waive or release any Tenant from the performance or observance
of any material obligation or condition of its Lease; (v) further encumber the
Lease or the collateral pledged for the Loan or (vi) permit to be made any
prepayment of any installment of rent or fees under the Leases for more than one
(1) months in advance (except for security deposits);

 

(c)                                  Lessor shall not execute any further
assignment of the income, rents, issues or profits, or any part thereof, from
the Premises or any further assignment of any of the Leases.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Lessor shall furnish to Lender, within ten
(10) days after a request by Lender to do so, a sworn statement setting forth
the name of all lessees and tenants of the Premises, the terms of their
respective leases, tenant contracts or rental agreements, the space occupied,
and the rentals payable thereunder, and stating whether to each Lessor’s
knowledge any defaults, off-sets or defenses exist under or in connection with
any of said leases, tenant contracts or rental agreements.

 

(e)                                  Lessor shall take no action which shall
cause or permit the estate of the Tenant under any of the Leases to merge with
the interest of Lessor in the Premises or any portion thereof;

 

(f)                                   ACCEPTANCE OF THIS ASSIGNMENT SHALL NOT BE
CONSTRUED AS A CONSENT BY LENDER TO ANY OF THE LEASES AND, SUBJECT TO THE TERMS
OF THIS PARAGRAPH, LENDER SHALL NOT BE OBLIGATED TO PERFORM OR DISCHARGE ANY
OBLIGATION OF LESSOR UNDER ANY OF THE LEASES, AND LESSORS AGREE TO, AND DO
HEREBY INDEMNIFY AND HOLD LENDER HARMLESS AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, CLAIMS, DAMAGES, PENALTIES, COSTS AND EXPENSES (INCLUDING WITHOUT
LIMITATION, ATTORNEY’S FEES AND EXPENSES ACTUALLY INCURRED) WHICH LENDER
MAY INCUR UNDER ANY OF THE LEASES OR UNDER OR BY REASON OF THIS ASSIGNMENT, AND
FROM ANY AND ALL CLAIMS AND DEMANDS WHATSOEVER WHICH MAY BE ASSERTED AGAINST
LENDER BY REASON OF ANY ACT OR FAILURE TO ACT BY LENDER UNDER THIS ASSIGNMENT OR
ANY ALLEGED OBLIGATION OR UNDERTAKING TO BE PERFORMED OR DISCHARGED BY LENDER
UNDER THIS ASSIGNMENT UNLESS ANY SUCH CLAIM OR DEMAND IS CAUSED BY THE GROSS
NEGLIGENCE OR INTENTIONAL MISCONDUCT OF LENDER.  THE FOREGOING INDEMNITY SHALL
NOT BE APPLICABLE TO ANY SUCH CLAIM, LIABILITY, LOSS, COST, EXPENSE OR DAMAGE
WHICH RESULTS FROM ANY ACTION OF LENDER WHICH OCCURS SUBSEQUENT TO THE
COMPLETION OF A FORECLOSURE OR ACCEPTANCE OF A DEED IN LIEU OF FORECLOSURE WITH
RESPECT TO THE PREMISES OR DURING ANY PERIOD THAT A RECEIVER HAS BEEN APPOINTED
AT THE REQUEST OF LENDER;

 

(g)                                  Lessor shall authorize and direct, and does
hereby authorize and direct each and every present and future Tenant of the
whole or any part of the Premises to pay all rental to Lender upon receipt of
written demand from Lender to so pay the same (which demand shall not be made
until after an Event of Default);

 

(h)                                 Upon request of Lender, Lessor shall deliver
Lender certified copies of all Leases then in effect; and

 

(i)                                     Upon request of Lender following an
Event of Default, Lessor immediately shall deliver to Lender all security
deposits and other deposits (whether refundable or non-refundable) paid by
Tenants under the Leases; and Lender shall hold such deposits in a custodial
account controlled by Lender, subject to the terms and conditions of the Leases.

 

1.3                               Covenants of Lender.  By acceptance of
delivery of this Assignment, Lender covenants with Lessors that:

 

5

--------------------------------------------------------------------------------


 

(a)                                 Although this Assignment constitutes a
present and current assignment of all rents, issues and profits from the
Premises, so long as there shall exist no Event of Default (as hereinafter
defined) on the part of Lessors, Lessors shall have a license to collect, but
not more than one (1) month prior to accrual, all such rents, issues and profits
from the Premises (including, but not by way of limitation, all rental payments
under any of the Leases) and to retain, use and enjoy such rents, issues and
profits from the Premises for each Lessor’s own account, such license to expire
automatically and without further notice upon the occurrence of an Event of
Default; and

 

(b)                                 Upon the filing by Lender in the official
records of Tulsa County, Oklahoma of a full satisfaction or release of the
Mortgage without the recording of another security instrument in favor of Lender
affecting the Premises, this Assignment shall likewise be canceled without the
necessity of any further act by Lender.

 

ARTICLE II.

 

2.1                               Event of Default.  The term “Event of
Default,” wherever used in this Assignment, shall mean any one or more of the
following events:

 

(a)                                 The occurrence of any default or Event of
Default under the provisions of any of the Loan Documents;

 

(b)                                 Failure by the Lessors to duly observe any
covenant, condition or agreement of this Assignment; or

 

(c)                                  The breach of any warranty by the Lessors
contained in this Assignment, or if any representation or certification made or
agreed to be made herein shall prove to be false or materially misleading.

 

2.2                               Remedies.  Upon the occurrence and continuance
of any Event of Default, in addition to any and all other rights and remedies
available to Lender under any of the Loan Documents, and not in substitution for
or derogation thereof, Lender shall become immediately entitled to all rents,
income, profits and proceeds arising from the Premises and may, without notice
to or demand on the Lessors other than as may be otherwise provided herein,
(i) as a matter of strict right and without regard to the value or occupancy of
the security, have a receiver appointed to enter upon and take possession of the
Premises, collect the rents and profits therefrom and apply the same as the
court may direct, such receiver to have all the rights and powers permitted
under the laws of the State of Oklahoma, all without becoming a
mortgagee-in-possession; (ii) proceed itself to enter upon, take possession of
and operate the Premises, or any portion thereof, without becoming a
mortgagee-in-possession; (iii) give notice to Tenants that an event of default
has occurred and instruct Tenants to pay all rents, issues, income, profits and
proceeds directly to Lender to be applied to the extent actually received in
accordance with the terms of the Loan Documents (in which event Lessors agree
such giving of notice, receipt of rents, issues, income, profits and proceeds
and application thereof shall be in accordance with the terms of the Loan
Documents); (iv) proceed to perform any and all obligations of Lessors under any
of the Leases and exercise any and all rights of Lessors therein contained as
fully as the Lessors themselves could, all without regard to the adequacy of
security for the indebtedness hereby secured and with or without the bringing of
any legal action or the causing of any

 

6

--------------------------------------------------------------------------------


 

receiver to be appointed by any court or other judicial authority; (v) make,
enforce, modify and accept the surrender of any of the Leases; (vi) evict the
Tenant under any of the Leases or obtain tenants for other space within the
Premises; (vii) fix or modify rent; and (viii) do all of the acts which Lender
may deem necessary, desirable or proper to protect the security created by this
Assignment.  Lessors hereby acknowledge and agree that the intent of this
Assignment is to empower Lender to undertake any, all or any combination of the
actions hereinabove set forth in this Paragraph 2.2 without notice to the
Lessors except as specifically provided herein or, as to the Lessors, in the
Loan Documents.  If an Event of Default shall have occurred and be continuing,
the Lessors do hereby specifically authorize Lender, in the name of the Lessors
or in the name of Lender, to sue for or otherwise collect and receive all rents,
issues and profits from the Premises, including those past due and unpaid, and
to apply such collected rents, issues and profits to the payment of (w) all
expenses of managing the Premises, including, without limitation, the salaries,
fees and wages of a managing agent and such other employees as Lender may deem
necessary or desirable, (x) all expenses of operating and maintaining the
Premises, including, without limitation, all taxes, charges, claims,
assessments, water rents, sewer rents, and any other liens, and premiums for all
insurance which the Lender may deem necessary or desirable, (y) the cost of
alterations, renovations, repairs, or replacements, and all expenses incident to
taking and retaining possession of the Premises, and (z) the Indebtedness
secured hereby, all in such order of priority as Lender in its sole discretion
may determine.  Entry upon and taking possession of the Premises and the
collection of the rents, issues and profits of the Premises and the application
thereof, as aforesaid, shall not operate to waive any default or event of
default, or prohibit the taking of any action by Lender under this Assignment,
the Note, the Loan Agreement, the Mortgage, or any other Loan Documents or at
law or in equity to enforce payment of the Indebtedness secured hereby or to
realize on any other security.  No failure on the part of Lender to exercise,
and no delay in exercising, any right shall be construed or deemed to be a
waiver thereof. Any entry, payment or performance by Lender pursuant to the
foregoing shall be in Lender’s reasonable discretion and Lender may commence,
continue and/or discontinue any or all such actions at any time at Lender’s
discretion

 

ARTICLE III.

 

3.1                               Successors and Assigns.  This Assignment shall
inure to the benefit of and be binding upon the Lessors and Lender and their
respective heirs, executors, legal representatives, successors and assigns. 
Whenever a reference is made in this Assignment to “Lessor” or “Lender,” such
reference shall be deemed to include a reference to the heirs, executors, legal
representatives, successors and assigns of each Lessor or Lender.

 

3.2                               Terminology.  All personal pronouns used in
this Assignment, whether used in the masculine, feminine or neuter gender, shall
include all other genders, and the singular shall include the plural, and vice
versa.  Titles of articles are for convenience only and neither limit nor
amplify the provisions of this Assignment. All representations, warranties,
covenants and other provisions applying to Lessors shall also apply to each of
them.

 

3.3                               Severability.  If any provision of this
Assignment or the application thereof to any person or circumstance shall be
invalid or unenforceable to any extent, the remainder of this Assignment and the
application of such provisions to other persons or circumstances shall not be
affected thereby and shall be enforced to the greatest extent permitted by law.

 

7

--------------------------------------------------------------------------------


 

3.4                               Applicable Law.  Lessors and Lender hereby
acknowledge and agree that this Assignment and the obligations created hereunder
are made and intended as a contract under the laws of the State of Oklahoma and
(i) are to be governed by and interpreted in accordance with the laws of the
State of Oklahoma, and (ii) are to be construed and enforced in accordance with
the laws of the State of Oklahoma.

 

3.5                               WAIVER OF TRIAL BY JURY.  LESSORS AND LENDER
(BY ACCEPTANCE HEREOF), HAVING BEEN REPRESENTED BY COUNSEL, EACH KNOWINGLY AND
VOLUNTARILY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS (A) UNDER THIS ASSIGNMENT OR ANY RELATED AGREEMENT
OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION WITH THIS ASSIGNMENT OR (B) ARISING
FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH THIS ASSIGNMENT, AND
AGREE THAT ANY SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.  EACH LESSOR AGREES THAT IT WILL NOT ASSERT ANY CLAIM AGAINST
LENDER OR ANY OTHER PERSON INDEMNIFIED UNDER THIS ASSIGNMENT ON ANY THEORY OF
LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.

 

3.6                               Security Deposits.  Each Lessor acknowledges
that Lender has not received for its own account any security deposited by any
tenant pursuant to the terms of the Leases and that Lender assumes no
responsibility or liability for any security so deposited.

 

3.7                               No Third-Party Beneficiaries.  This Assignment
is made solely for the benefit of Lender and its assigns.  No Tenant under any
of the Leases nor any other person shall have standing to bring any action
against Lender as the result of this Assignment, or to assume that Lender will
exercise any remedies provided herein, and no person other than Lender shall
under any circumstances be deemed to be a beneficiary of any provision of this
Assignment.

 

3.8                               No Oral Modifications.  Neither this
Assignment nor any provisions hereof may be changed, waived, discharged or
terminated orally, but only by an instrument in writing signed by the party
against whom enforcement of the change, waiver, discharge or termination is
sought.

 

3.9                               Cumulative Remedies.  The remedies herein
provided shall be in addition and not in substitution for the rights and
remedies vested in Lender in or by any of the Loan Documents or in law or
equity, all of which rights and remedies are specifically reserved by Lender. 
The remedies herein provided or otherwise available to Lender shall be
cumulative and may be exercised concurrently.  The failure to exercise any of
the remedies herein provided shall not constitute a waiver thereof, nor shall
use of any of the remedies provided herein prevent the subsequent or concurrent
resort to any other remedy or remedies.  It is intended that this clause shall
be broadly construed so that all remedies herein provided or otherwise available
to Lender shall continue to be each and all available to Lender until the
Indebtedness shall be paid in full.

 

3.10                        Further Assurance.  At any time and from time to
time, upon request by Lender, the Lessors will make, execute and deliver, or
cause to be made, executed and delivered, to

 

8

--------------------------------------------------------------------------------


 

Lender and, where appropriate, cause to be recorded and/or refiled at such time
and in such offices and places as shall be deemed desirable by Lender, any and
all such other instruments as may, in the opinion of Lender, be necessary or
desirable in order to effectuate, complete or perfect, or to continue and
preserve (a) the obligations of such Lessors under this Assignment or (b) the
interest created by this Assignment as a first and paramount interest in and to
the Leases and the rents, issues and profits from the Premises.

 

3.11                        Notices.  Any and all notices, elections, demands,
requests and responses thereto permitted or required to be given under this
Assignment shall be in writing, signed by or on behalf of the party giving the
same, and shall be deemed to have been properly given or served if (i) deposited
in the United States Mail, postage prepaid, certified mail, return receipt
requested, or (ii) delivered personally or by nationally recognized overnight
courier to the other party at the address of such other party set forth below or
at such other address as such other party may designate by notice specifically
designated as a notice of change of address and given in accordance herewith.
The time period in which a response to any such notice, election, demand or
request must be given shall commence on the earlier of (x) the date of personal
or overnight courier or facsimile delivery and (y) the third calendar day
following the date of deposit of same in the United States Mail, postage
prepaid, certified mail, return receipt requested. Personal delivery to a party
or to any officer of such party at said address shall constitute receipt.
Rejection or other refusal to accept or inability to deliver because of changed
address of which no notice has been received shall also constitute receipt. Any
such notice, demand, or request shall be addressed as follows:

 

If to Lessors:

 

c/o CSCC Property Holdings, LLC

Two Buckhead Plaza

3050 Peachtree Road NW, Suite 355

Atlanta, Georgia 30305

 

with a copy to:

 

Ellen W. Smith, Esq.

Holt Ney Zatcoff & Wasserman, LLP

100 Galleria Parkway, Suite 1800

Atlanta, Georgia 30339

Fax: (770) 956-1490

 

If to Lender:

 

Eric Smith

Contemporary Healthcare Capital, LLC

1040 Broad Street

Suite 103

Shrewsbury, New Jersey 07702

 

with a copy to:

 

9

--------------------------------------------------------------------------------


 

Law Offices of Thomas K. Slattery, P.L.L.C.

1250 24th Street NW, Suite 300

Washington, DC 20037

 

3.12                        No Obligations Imposed Upon Lender.  Subject to
Paragraph 1.2(f) hereof, nothing contained herein shall operate or be construed
to obligate Lender to perform any of the terms, covenants and conditions
contained in any of the Leases or otherwise to impose any obligation upon Lender
with respect to any of the Leases including, but not limited to, any obligation
arising out of any covenant of quiet enjoyment therein contained in the event
the tenant, lessee, occupant, or other party under any of such Leases shall have
been joined as a party defendant in any action to foreclose and the estate of
such tenant, lessee, occupant, or other party shall have been thereby
terminated.  Unless and until Lender actually enters into and takes possession
of the Premises, this Assignment shall not operate to place upon Lender any
responsibility for the operation, control, care, management or repair of the
Premises, and the execution of this Assignment by Lessors shall constitute
conclusive evidence that all responsibility for the operation, control, care,
management and repair of the Premises is and shall be that of such Lessors prior
to such actual entry and taking possession by Lender or by a receiver on behalf
of Lender.  In the event of any such entry into and taking possession of the
Premises by Lender or by a receiver on behalf of Lender, Lender’s or any
receiver’s, as the case may be, responsibility for the operation, control, care,
management and repair of the Premises shall be strictly governed by the terms of
the Loan Documents

 

3.13                        Attorney Fees.  Each Lessor agrees to reimburse
Lender for all costs, expenses, and attorneys’ fees that Lender incurs in
connection with the enforcement of any obligation contained in this Assignment
or the collection of any rents assigned herein, with or without litigation,
including, without limitation, any costs, expenses, and fees incurred: (a) in
making demands for and collecting any rents; (b) in any action for rents against
Lessor or any lessee; (c) on appeal; (d) in any petition for review; (e) in any
arbitration or mediation; (f) in any action contesting or seeking to restrain,
enjoin, stay, or postpone the exercise of any remedy in which Lender prevails;
(g) in any bankruptcy, probate, receivership or other proceeding involving
Lessor; and (h) in connection with all negotiations, documentation, and other
actions relating to any work-out, compromise, settlement or satisfaction
relating to this Assignment.  All such costs, expenses, and fees shall be due
and payable upon demand and shall bear interest from the date incurred through
the date of collection at the default rate stated in the Loan Documents.

 

3.14                        Inconsistencies.  To the extent the terms of the
Loan Agreement and the terms of this Assignment are inconsistent, the terms of
the Loan Agreement shall control

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessors have executed and delivered this Assignment by its
duly authorized representatives as of the date and year first above written.

 

 

 

LESSORS:

 

 

 

 

 

 

 

CSCC PROPERTY HOLDINGS, LLC, a Georgia limited liability company

 

 

 

 

 

 

By:

/s/ Christopher F. Brogdon

 

 

Name:

Christopher F. Brogdon

 

 

Title:

Manager

 

 

 

 

 

 

 

 

STATE OF

 

)

 

[SEAL]

 

) ss.

 

COUNTY OF 

 

)

 

 

 

 

 

This instrument was acknowledged before me on August 17, 2012, by Christopher F.
Brogdon, as Manager of CSCC Property Holdings, LLC, a Georgia limited liability
company.

 

 

 

 

(Seal)

 

 

 

 

 

/s/ [Illegible]

 

 

Notary Public

 

 

My commission expires:

 

 

Commission #:

 

SIGNATURE PAGE TO ASSIGNMENT OF LEASES AND RENTS — ADCARE — SENIOR - CONTINUES

 

--------------------------------------------------------------------------------


 

 

 

 

CSCC NURSING, LLC, a Georgia limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher F. Brogdon

 

 

Name:

Christopher F. Brogdon

 

 

Title:

Manager

 

 

 

 

 

 

 

 

STATE OF

 

)

 

[SEAL]

 

) ss.

 

COUNTY OF 

 

)

 

 

 

 

 

This instrument was acknowledged before me on August 17, 2012, by Christopher F.
Brogdon, as Manager of CSCC Nursing, LLC, a Georgia limited liability company.

 

 

 

 

(Seal)

 

 

 

 

 

/s/ [Illegible]

 

 

Notary Public

 

 

My commission expires:

 

 

Commission #:

 

SIGNATURE PAGE TO ASSIGNMENT OF LEASES AND RENTS — ADCARE - SENIOR

 

--------------------------------------------------------------------------------